Citation Nr: 1235593	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO), which denied service connection for bilateral hearing loss, tinnitus, and glaucoma. 

In a subsequent December 2007 rating decision, the RO granted service connection for tinnitus.  As such award represents a complete grant of the benefits sought, the tinnitus claim is no longer in appellate status.  

The Board notes further that the Veteran was scheduled for a hearing before a Member of the Board (now referred to as Veterans Law Judges) via videoconference in May 2008; but withdrew his hearing request.   

In November 2010, the Board denied the Veteran's service connection claim for bilateral hearing loss, and remanded the service connection claim for glaucoma for further development.   The glaucoma claim has since returned to the Board for further appellate consideration.


FINDING OF FACT

Glaucoma was not manifested during service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a March 2005 letter, prior to the initial unfavorable decision on appeal, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.   A March 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, supra.  The RO readjudicated the case in a January 2007 statement of the case (SOC).  Additional VCAA letters were sent to the Veteran in November 2010 and August 2011.  Thereafter, the case was readjudicated by way of a March 2012 supplemental statement of the case.   

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran reported being treated for glaucoma from 1972 to 1973 at the VA Medical Center (VAMC) in Lexington, Kentucky.  Pursuant to the Board's remand, the identified records were requested; however, in February 2011 correspondence, the Lexington VAMC indicated that it was unable to locate any such records.

Additionally, the RO through the Appeals Management Center (AMC), in November 2010, attempted to obtain any active duty inpatient clinical records showing the Veteran's reported flash burns to the eyes during service while stationed in Bad Kissingen, Germany.  In February 2011, however, the National Personnel Records Center (NPRC) indicated that a search was not possible based on the information furnished.  An additional request for any active duty inpatient records was submitted in March 2011, however, no records were found by the NPRC.  In August 2011, the AMC unsuccessfully attempted to contact the Veteran via telephone regarding the unavailability of the identified records, and then followed up with Veteran in the August 2011 VCAA letter.  The Veteran did not respond with any additional evidence.  Consequently, in August 2012, the RO issued a memorandum finding that the identified service treatment records and Lexington VAMC treatment records are unavailable.  The RO stated that all efforts to obtain the records had been exhausted and that further attempts to secure them would be futile, and the Board agrees.

The Veteran's claims file does contain his service treatment and personnel records, VA and private treatment records, VA examination reports, an internet article, and the Veteran's contentions.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria for Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a). Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

III.  Analysis

The Veteran seeks service connection for glaucoma.  He reported that while on a field mission in Bad Kissingen, Germany, he sustained flash power burns to his eyes.  He reported that he was treated at the field station and was put on light duty for three days.  

The Veteran's post-service medical evidence shows a diagnosis of glaucoma, although as noted by a June 2011 VA examiner, the Veteran's visual fields have fluctuated between normal and abnormal throughout the years.  Thus, at times, the Veteran's intraocular pressure has been elevated without glaucomatous changes to his discs.  In any event, for purposes of this analysis, the Veteran is currently diagnosed with glaucoma.

A review of the Veteran's service treatment records shows no complaints, treatment, and/or diagnoses of glaucoma.  During his separation examination, clinical evaluation of the Veteran's eyes was normal, and his distant vision was 20/20.  The Board notes further that there are no complaints of, treatment for, or reference to, flash burns to the Veteran's eyes in the service treatment records.  Additionally, there is no evidence of the Veteran being put on light duty for three days on account of any eye problems.

The Veteran has reported that, after service discharge, he was treated at the VAMC in Cooper Drive, Lexington Kentucky from 1972 to 1973 and was told at that time that his eye problems were related to the burns.  However, as indicated, these records were not located.

The first medical evidence of record showing potential glaucoma problems is not shown until December 1981, approximately a decade after service discharge.  At that time, a VA eye clinic note showed an impression of rule-out glaucoma.  Thereafter, a January 1982 VA treatment note showed an impression of ocular hypertension with no signs of glaucoma.  Private treatment notes beginning in March 1990 show diagnoses of glaucoma.

There is no competent medical evidence showing a nexus between the Veteran's glaucoma and his period of active service.  In this regard, in June 2011, the Veteran underwent a VA examination to determine the etiology of any currently diagnosed glaucoma.  The examiner diagnosed him with "possible glaucoma," because as noted above, the Veteran's visual fields have fluctuated from abnormal to normal.  In any event, assuming that the Veteran currently has glaucoma, the June 2011 VA examiner opined that such disability was not caused by, or a result of, the reported flash burns during service.  In arriving at such opinion, the examiner acknowledged that glaucoma can result from blunt traumas resulting in hyphema, iridodialysis, lens rupture, etc.; however, the June 2011 VA examiner specifically stated that glaucoma has not been associated with flash burns.  Additionally, the examiner noted the absence of any evidence of eye treatment during service, as well as the absence of any current evidence of any corneal scars, secondary to flash burns.  Significantly, the examiner stated that flash burns tend to affect the corneas and not intraocular pressure.  

In written argument presented in September 2012, the Veteran's representative stated that the June 2011 VA examiner did not take into account the added dangers associated with military training, and felt that the intensity of the flash burns could not have reasonably and properly been diagnosed in the field.  It is unclear what added dangers the representative is alluding to, however, as noted, the Veteran does not have any damage to his corneas, which according to the examiner could suggest damage from flash burns.  Additionally, regardless of the intensity of any flash burns, the June 2011 examiner specifically indicated that flash burns are not associated with glaucoma.       

The Board finds the June 2011 VA opinion to be factually accurate and fully articulated; it contains sound reasoning.  Therefore, the VA opinion is afforded significant probative value.  The record does not contain a medical opinion favorable to the Veteran's claim. 

The Board has considered the Veteran's statements as to the etiology of his glaucoma.  He is competent to report observable visual/eye symptoms.   However, he, as a layperson, is not competent to provide a medical opinion because such requires medical expertise.  The Board has duly considered the lay statements of record.  However, the Board finds that the etiology of the Veteran's glaucoma is far too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the above, the Board finds that the medical evidence of record far outweighs the lay report of etiology.

The Veteran has provided a medical internet article titled, "Traumatic Glaucoma," in support of his claim suggesting that he has traumatic glaucoma secondary to blunt trauma during service.  Nonetheless, the Board finds the article provided is too general to establish a causal link, and is outweighed by the specific medical evidence in this case, the June 2011 VA medical opinion, which is directly pertinent to the Veteran.  As indicated, the persuasive medical evidence demonstrates that flash burns have not been associated with glaucoma.  Moreover, there is no indication that a flash burn is the type of blunt trauma contemplated in the article.  

Additionally, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  However, even where a Veteran has asserted continuity of symptomatology since service, the Court has held that he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66   (1999), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage, supra.  As noted above, the Veteran is not competent to establish an etiological link between his reported symptoms of glaucoma and service.  Moreover, as discussed above, there is no competent medical opinion that establishes such a nexus.  Therefore, a grant of service connection based on continuity of symptomatology is not warranted. 

In sum, the Board finds that the preponderance of evidence is against the service connection claim for glaucoma, including as due to the reported in-service flash 






						(CONTINUED ON THE NEXT PAGE)

burns to the eyes, and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the claim must be denied. 


ORDER

Entitlement to service connection for glaucoma is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


